Exhibit 10.40

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

This CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made and entered into by and between EVERYWARE GLOBAL, INC., its predecessors,
affiliates, parent companies, subsidiaries, related business entities,
successors, assigns, and all of their current, former, or retired officers,
directors, principals, shareholders, owners, members, employees, employee
benefit plan fiduciaries, and agents (all in their individual and representative
capacities) (hereafter, the “Company” or “EveryWare”), and ANDREW CHURCH, an
individual (the “Executive” or “Church”).

WHEREAS, Church was previously employed by EveryWare as its Executive Vice
President and Chief Financial Officer resident in the Company’s Oneida, New York
facility; and

WHEREAS, in connection with his employment, Church and EveryWare entered into an
employment agreement dated August 21, 2012 (the “Employment Agreement”); and

WHEREAS, Executive’s employment with EveryWare was terminated on December 11,
2012 (the “Termination Date”); and

WHEREAS, the Company and Executive (sometimes referred to collectively as the
“Parties” and each a “Party”) have read and understood the terms of this
Agreement and both Parties have been provided with reasonable opportunities to
consult with their respective legal counsel prior to entering into this
Agreement.

In recognition of Executive’s past service to the Company and as consideration
for the mutual promises and covenants set forth herein, the Parties covenant and
agree as follows:

Section 1 — Termination of Agreements.

(a) Executive agrees that, notwithstanding the termination of the Employment
Agreement, as a material condition of this Agreement, Executive shall comply
with Sections 6 (Proprietary and/or Confidential Information), 7 (Restrictive
Covenants) and 8 (Return of Property) of his Employment Agreement, and all of
their subparts, which will remain in full force and effect after the termination
of the Employment Agreement; provided, however, that the “Restricted Period” for
purposes of Section 7 of his Employment Agreement shall terminate six (6) months
after his Termination Date.

(b) As a material condition of this Agreement, Executive further agrees to
comply with Sections 5 (Restrictive Covenants), 5(a) (Confidentiality), 5(b)
(Non-Competition), 5(c) (Non-solicitation; Non-interference), 5(d)
(Non-disparagement), 5(e) (Assignment of Inventions), 5(f) (Return of Company
Property) and 5(g) (Cooperation) of his Restricted Stock Agreement, and all of
their subparts, which will remain in full force and effect after the termination
of his employment; provided, however, that duration of the Non-Competition
provision set forth in Section 5(b) of the Restricted Stock Agreement shall
terminate six (6) months after his Termination Date.

 

Initialed:

Employee A.C.



--------------------------------------------------------------------------------

Section 2 — Severance Payment and Benefits

(a) In General. After the Effective Date of this Agreement, the Company will
provide Executive with the Severance Payments set forth in Paragraph 2(b) below;
provided, however, that these Severance Payments will not be paid unless and
until Executive executes this Agreement, the revocation period set forth in
Paragraph 5(c) of this Agreement expires, and Executive does not revoke this
Agreement. Executive acknowledges that the Company is under no obligation to
provide any severance unless the Executive executes and delivers a general
release of claims (specifically, this Agreement) on or before June 3, 2013 and
does not exercise his right under Paragraph 5(c) to revoke this Agreement.

(b) Severance Payments. Subject to his satisfaction of the eligibility
requirements set forth in Paragraph 2(a) above, the Company will provide
Executive with severance in the gross amount of one hundred and eighty seven
thousand and five hundred dollars ($187,500), less applicable federal, state and
local taxes, and any other mandatory or employee-authorized payroll deductions
(the equivalent of six (6) months of your current Base Salary as defined in
Section 3(a) of the Employment Agreement). The severance will be paid to
Executive in thirteen (13) bi-weekly installments each in the gross amount of
fourteen thousand four hundred and twenty three dollars and eight cents
($14,423.08), less applicable federal, state and local taxes, and any other
mandatory or employee-authorized payroll deductions (the “Severance Payments”),
in accordance with the Company’s regular and customary payroll practices and
payroll dates. The first of the Severance Payments will be paid on the next
regularly-scheduled Company payroll date after the expiration of the revocation
period set forth in Paragraph 5(c) below.

(c) Group Health Insurance. As further consideration for entering into this
Agreement, the Company will reimburse Executive for the cost of continuing
coverage under the Company’s group medical, dental, and vision benefit plans
(“Medical Coverage”). Within fourteen (14) days after the Effective Date of this
Agreement, the Company will pay Executive a lump sum payment in the gross amount
of ten thousand nine hundred seventy-two dollars and twenty-two cents
($10,972.22) (without any withholding for payroll taxes) to reimburse Executive
for the cost of Medical Coverage through the Effective Date of this Agreement.
After the Effective Date of this Agreement, the Company will pay Executive one
thousand nine hundred fifty-nine dollars and twelve cents ($1,959.12) per month
(without any withholding for payroll taxes) to reimburse him for the cost of
Medical Coverage until the earlier of: (i) the date Executive obtains
alternative medical coverage from any source, or (ii) April 30, 2014. For
clarity, neither the lump sum payment nor the subsequent monthly reimbursements
for Medical Coverage will be included as taxable wages on Executive’s year-end
IRS Form W-2. After April 30, 2014, if he has not obtained alternative medical
coverage, Executive can continue coverage under the Company’s group medical,
dental, and vision benefit plans at his sole expense in accordance with Part 6
of Subtitle B of Title I of the Employee Retirement Income Security Act of 1974,
as amended (“COBRA”), provided that such participation does not result in any
taxes or penalties for the Company. The cost for Medical Coverage after
April 30, 2014 will be equal to the applicable COBRA rate as may be in effect
during such period.

 

Initialed:

Employee A.C.

 

2



--------------------------------------------------------------------------------

(d) Equity Awards. Executive currently owns a total of 11.43808 shares of Class
B Common Stock of the Company pursuant to a Restricted Stock Agreement by and
between Executive and the Company, dated November 5, 2012 (the “Restricted Stock
Agreement”). Nothing in this Agreement shall be construed to release, abridge or
modify his rights and obligations under the Restricted Stock Agreement.

(e) Other Compensation and Benefit Plans. Executive will not be eligible to
participate in any group life insurance, retirement and other compensation or
benefit plans of the Company or any affiliate, except that he will retain any
vested benefits under all qualified retirement plans of the Company, and all
rights associated with such benefits, as determined under the terms of those
plans.

(f) Severance Payments Not Included in Compensation for Benefits Purposes. The
Severance Payments made under this Agreement will not be included in
“compensation” for purposes of calculating any benefits to which Executive may
be entitled under any employee benefit program of the Company, notwithstanding
anything in such plans to the contrary.

(g) Other Compensation. Executive acknowledges that, as of the Effective Date of
this Agreement, he is not entitled to compensation of any kind from the Company,
including, without limitation, unpaid wages, bonus compensation, accrued
vacation, reimbursement of business expenses, or other remuneration.

(h) Taxes. The Severance Payments required under Paragraph 2(b) will be reported
to applicable government taxing authorities as wages on an IRS Form W-2.
Executive will be responsible for paying any income taxes on Severance Payments
or other taxable amounts paid to Executive pursuant to this Agreement. Executive
agrees that the Company will be authorized to withhold all taxes that the
Company determines it is legally required to withhold. Executive agrees not to
make any claim against the Company or any other person based on how the Company
reports amounts paid under this Agreement to tax authorities. Further, the
Company does not make any representations and is not providing any advice
regarding the tax consequences of the Severance Payments hereunder, including
but not limited to taxes, interest and penalties under Section 409A of the
Internal Revenue Code and similar liabilities under state tax laws. No
indemnification or gross-up is payable under this Agreement with respect to any
such tax, interest, penalty or similar liability, and no interest is payable on
any payment or benefit.

Section 3 — Release

(a) In General. Executive irrevocably and unconditionally releases all the
Claims described in Paragraph 3(b) that he may now have against the Released
Parties listed in Paragraph 3(d).

(b) Claims Released. The Claims released by Executive under Paragraph 3(a)
include all known and unknown claims, causes of action, grievances, liabilities,
debts,

 

Initialed:

Employee A.C.

 

3



--------------------------------------------------------------------------------

obligations, injuries, damages or similar rights of any type that Executive had
or presently may have (“Claims”), with respect to any Released Party listed in
Paragraph 3(f). Executive acknowledges that the Claims released under this
paragraph might arise under many different foreign, domestic, national, state,
or local laws (including statutes, regulations, other administrative guidance,
and common law doctrines), such as the following:

(i) Claims for breach of contract, whether express, implied or implied-in-fact
(including, without limitation, Claims for any alleged breach of the Employment
Agreement or Restricted Stock Agreement), and for promissory estoppel or
detrimental reliance;

(ii) Claims under or pursuant to the Americans with Disabilities Act, as
amended, the Age Discrimination in Employment Act, as amended, Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Equal
Pay Act, United States Presidential Executive Orders 11246 and 11375, 42 U.S.C.
§ 1981, as amended, 42 U.S.C. § 1985, the Immigration Reform and Control Act of
1986, as amended, the Employee Retirement Income Security Act of 1974 (“ERISA”),
the Family and Medical Leave Act, as amended, the Sarbanes-Oxley Act, the Worker
Adjustment and Retraining Notification Act, the Genetic Information
Nondiscrimination Act, and the Fair Labor Standards Act, as amended, as well as
any other federal law, statute, ordinance, rule, regulation or executive order
relating to employment and/or discrimination in employment, and/or any Claims to
attorneys’ fees or costs thereunder;

(iii) Claims under the New York State Human Rights Law, as amended, New York
State Labor Law, as amended, any state or local family and/or medical leave
laws, as well as any other state or local law, statute, ordinance, rule,
regulation or executive order relating to employment and/or discrimination in
employment, and/or any Claims to attorneys’ fees or costs thereunder; and

(iv) Claims for wrongful discharge, retaliatory discharge, negligent or
intentional infliction of emotional distress, interference with contractual
relations or prospective economic advantage, personal, emotional or physical
injury, fraud, defamation, libel, slander, misrepresentation, violation of
public policy, invasion of privacy, intentional torts, gross negligence,
negligent hiring, negligent retention or any other statutory or common law
theory of recovery.

(c) Exclusion for Certain Claims. Notwithstanding the foregoing, Executive and
the Company agree that the release in Paragraphs 3(a) and 3(b) shall not apply
to any equity awards under Paragraph 2(d) or any claims arising after the date
Executive signs this Agreement, nor shall anything herein prevent Executive from
instituting any action to enforce the terms of this Agreement. Executive and the
Company further agree that the release in this Paragraph 3 shall not apply to
any claims Executive may have to indemnification as an officer, director or
employee under applicable law or the governing documents of the Company or any
insurance policies of the Company, or any claims which may not, as a matter of
law, be released. In addition, Executive and the Company agree that nothing
herein shall be construed to prevent Employee from enforcing rights, if any,
under ERISA to recover any vested benefits.

 

Initialed:

Employee A.C.

 

4



--------------------------------------------------------------------------------

(d) Unknown Claims. Executive acknowledges that he is releasing Claims that he
may not know about, and that he does so with knowing and voluntary intent.
Executive expressly waives all rights that he may have under any law that is
intended to protect him from waiving unknown Claims. Executive further
acknowledges that he understands the significance of doing so.

(e) Governmental Investigations. Notwithstanding the general release set forth
in this Paragraph 3, nothing in this Agreement shall be construed to prohibit
Executive from filing a charge or cooperating with any investigation by any
government agency (including without limitation the United States Department of
Labor, the Equal Employment Opportunity Commission or the National Labor
Relations Board) but this release does waive his right to file an individual or
class action lawsuit against the Company or receive any equitable or monetary
relief in connection with any such charge or investigation.

(f) Released Parties. The “Released Parties” shall include EveryWare Global,
Inc. and its current and former subsidiaries, all related companies,
partnerships, affiliated entities or joint ventures and, with respect to each of
them, their predecessors and successors; and, with respect to each such entity,
all of its past, present, and future employees, officers, directors,
stockholders, owners, representatives, assigns, attorneys, agents, insurers,
employee benefit programs (and the trustees, administrators, fiduciaries, and
insurers of such programs), and any other persons acting by, through, under or
in concert with any of the persons or entities listed in this subsection, and
their successors.

Section 4 — Promises

(a) Employment Termination. Executive agrees that his employment with the
Company ended on his Termination Date. Executive acknowledges and agrees that he
retains no employment rights and that the execution of this Agreement is good
and sufficient cause for the Released Parties to reject any future application
for employment, reinstatement, or reemployment by Executive. Further, the
Company will promptly remove Executive’s name as an officer and/or director of
the Company from all Company literature, websites and letterhead.

(b) Company Property. In accordance with Section 8 (Return of Property) of the
Employment Agreement, Executive confirms that he has returned to the Company all
Company-owned property in his possession, including but not limited to all keys
to all buildings or property, automobiles or other vehicles, all Company-owned
equipment, all software and computers, all Confidential Information and Trade
Secrets, all documents and papers (including but not limited to files, reports,
Rolodexes, memoranda, records, electronic data, printouts, sales data, product
lists, business plans, notebook entries, and copies of the foregoing), all
Company credit cards, telephone cards, cellular telephone(s) and all other
Company property.

 

Initialed:

Employee A.C.

 

5



--------------------------------------------------------------------------------

(c) Confidential Information/Trade Secrets. In accordance with Section 6
(Proprietary and/or Confidential Information) of the Employment Agreement,
Executive agrees to refrain from utilizing for any purpose, or disclosing to any
person, any Confidential Information pertaining to the Company’s business. For
purposes of this Agreement, the term “Confidential Information” shall mean all
information, whatever its nature and form and whether obtained orally, by
observation, from written materials, or otherwise obtained by Employee during or
as a result of his employment with the Company or in connection with his
affiliation with any parent company, subsidiary company, affiliate or entity
which has been acquired by or merged into the Company, and relating to any
sales, marketing, distribution, manufacturing, research, technical, business or
commercial activities or plans of the Company, whether made or conceived by
Employee or otherwise, except such information as is generally available to the
public, including but not limited to: (1) information about the Company’s past,
present or prospective licenses, licensees, suppliers, vendors, clients and
customers, and their addresses, needs, purchasing patterns, personnel,
characteristics, and the like, as well as the Company’s marketing objectives and
strategies, advertising and promotional materials, and all data containing such
information prepared for, stored in, processed by or obtained from any automated
information system belonging to or in the possession of the Company; (2) product
designs and specifications, product ideas, product announcement dates, planned
product or services offerings, concepts, prototypes, formulas, systems, methods,
programs, processes, compilations of technical and non-technical information,
inventions, discoveries and improvements, designs, drawings, blueprints,
patterns, forms, software, features, techniques, procedures, and business plans
developed by or on behalf of the Company; (3) information in the Company’s
possession or owned by the Company or its affiliate companies, or by their
respective suppliers, customers or other business partners, which are not
generally known to the public and which have been either identified as
confidential or proprietary or by their nature are such that would generally be
considered confidential in the retail, commercial and industrial food service
industry, including without limitation, financial, legal and corporate
information; marketing information; and, personnel information; (4) ideas
related to actual or anticipated business or research and development of the
Company, whether patented or patentable, copyrighted or eligible for copyright
protection, trademarked or eligible for trademark protection, and other tangible
and intangible information that constitutes a “Trade Secret” under applicable
New York law; (5) any information within the definition of “Confidential
Information” under Section 6 of the Employment Agreement, and (6) any other
information pertaining to the Company’s business that is not generally disclosed
by the Company to the public.

(d) Full Disclosure. Executive acknowledges that he has disclosed to the Company
any information he has concerning any conduct involving the Company or any of
its parent companies, subsidiaries, affiliates, shareholders, officers,
directors, employees or agents, that he has reason to believe may be unlawful or
involve any false claims to the United States or any other government having
jurisdiction over the Company. Further, Executive promises to cooperate fully
and voluntarily in any investigation that the Company undertakes into matters
occurring during his employment with the Company or its predecessors, and agrees
not to disclose to anyone who is not assisting the Company with the
investigation, other than his

 

Initialed:

Employee A.C.

 

6



--------------------------------------------------------------------------------

attorney, the fact of or the subject matter of the investigation, except as
required by law. Executive will accommodate his schedule to cooperate with the
Company and promptly provide such information. Nothing herein is intended to or
shall preclude Executive from cooperating with any appropriate federal, state,
or local government agency in any of said agencies’ investigations of alleged
employment discrimination. Executive acknowledges similarly acknowledge that
nothing in this Agreement prevents him from cooperating with any other U.S.
government investigation.

(e) Cooperation with Litigation. In the event that the Company or any of its
parent companies, subsidiaries, affiliates, shareholders, officers, directors,
is involved in any litigation, arbitration or administrative proceeding,
Executive agrees that, upon request, he will provide reasonable cooperation to
the Company and its attorneys in the prosecution or defense of any litigation,
arbitration or administrative proceeding, including participation in interviews
with the Company’s attorneys, appearing for depositions, testifying in
administrative, judicial or arbitration proceedings, or any other reasonable
participation necessary for the prosecution or defense of any such litigation,
arbitration or administrative proceeding. The Company agrees to reimburse
Executive for his reasonable expenses in participating in the prosecution or
defense of any litigation, arbitration or administrative proceeding, provided
that Executive submits acceptable documentation of all such expenses.

(f) Prospective Employers. Executive agrees to direct all requests for Company
references and/or verification of employment to Mr. Johnathan Branson, Vice
President – Human Resources, EveryWare Global, Inc., 519 N. Pierce Ave.,
Lancaster, OH 43130, or his successor as designated by the Company. The Company
agrees that Mr. Branson will respond to any such requests by providing
Executive’s position and/or job title and dates of service with the Company.

(g) This Agreement To Be Kept Confidential. Executive agrees not to disclose the
terms or existence of this Agreement, to anyone other than a member of his
immediate family or his attorney, accountant or other professional advisor.
Executive further agrees that disclosure of the terms or existence of this
Agreement to the person(s) listed above is permissible only if the person agrees
to honor this confidentiality requirement. Any violation of this confidentiality
requirement by any such person will be considered to be a violation of this
Agreement by Executive. This subsection does not prohibit disclosures to the
extent legally necessary to enforce this Agreement, nor does it prohibit
disclosures to the extent otherwise legally required (but only if Executive
promptly notifies the Company of a disclosure obligation or request within two
(2) business days after he learns of it and permits the Company to take all
steps it deems to be appropriate to prevent or limit the required disclosure, as
Executive recognizes the Parties’ strong desire to keep this Agreement
confidential). Further, nothing in this Agreement shall be construed to prohibit
the Company from disclosing information regarding this Agreement to the extent
required under applicable law.

(h) No Disparagement. Executive agrees that he will not make any disparaging or
derogatory remarks or statements about the Company, its parent companies,
subsidiaries, and affiliates including, but not limited to, EveryWare Global,
Inc. and its

 

Initialed:

Employee A.C.

 

7



--------------------------------------------------------------------------------

subsidiaries, all related companies, partnerships, affiliated entities or joint
ventures, as well as the Company’s current and former officers, directors,
shareholders, principals, attorneys, agents, employees or any Released Party, or
his prior employment with the Company. The Company agrees that it will not make
any disparaging or derogatory remarks or statements about Executive or his prior
employment with the Company.

Section 5 — Consideration of Agreement and Revocation Period

(a) ADEA Release Requirements Satisfied: Executive acknowledges that this
Agreement satisfies all applicable legal requirements to validly release any
Claims (including Claims arising under the Age Discrimination in Employment Act,
as amended (the “ADEA”)). These requirements are that (i) Executive voluntarily
entered into this Agreement with full knowledge of its terms (i.e., free from
fraud, duress, coercion or mistake of fact); (ii) this Agreement is in writing
and fully comprehensible and understandable to Executive; (iii) this Agreement
explicitly waives current ADEA claims; (iv) this Agreement does not waive future
ADEA claims; (v) the Severance Payments constitute monies to which Executive
would not be entitled in the absence of his entering into this Agreement;
(vi) the Company advised Executive in writing to consult an attorney prior to
entering into this Agreement; (vii) the Company provided Executive with at least
twenty-one (21) days in which to decide whether to enter into this Agreement;
and (viii) the Company provided Executive with at least seven (7) days within
which to revoke this Agreement after signing it.

(b) Consideration Period: The Executive acknowledges that this Agreement was
presented to him for consideration on May 13, 2013, and that, before signing
this Agreement, he was allowed at least twenty-one (21) days in which to
consider this Agreement. Executive waives any right to additional time within
which to consider this Agreement. Executive further acknowledges that: (i) he
took advantage of the time he was given to consider this Agreement before
signing it; (ii) he carefully read this Agreement; (iii) he fully understands
it; (iv) he is entering into it voluntarily; (v) he will receive the Severance
Payments in exchange for his execution of this Agreement, which he would not
otherwise be entitled to receive; and (vi) the Company, in writing, encouraged
Executive to discuss this Agreement with an attorney (at his own expense) before
signing it, and that Executive did so to the extent he deemed appropriate.

(c) Revocation Period: Executive understands that he may revoke this Agreement
within seven (7) days after signing it. In order for any revocation to be
effective, it must be delivered in a written instrument signed by Executive and
received by Mr. Johnathan Branson, Vice President – Human Resources, EveryWare
Global, Inc., 519 N. Pierce Ave., Lancaster, OH 43130, by 5:00 p.m. Eastern
Daylight time on the seventh (7th) day following the date on which he signs the
Agreement. Executive understands that if he timely revokes this Agreement,
Executive will not receive the Severance Payments as set forth in Paragraph 2 of
this Agreement.

 

Initialed:

Employee A.C.

 

8



--------------------------------------------------------------------------------

Section 6 — Miscellaneous

(a) Nonadmission of Liability: Executive agrees not to assert that this
Agreement constitutes an admission of wrongdoing by the Company or any Released
Party, and further acknowledges that the Released Parties do not believe or
admit that any of them has done anything wrong. Similarly, the Company agrees
not to assert that this Agreement constitutes an admission of wrongdoing by
Executive, and further acknowledges that Executive does not believe or admit
that he has done anything wrong.

(b) Modifications. The Parties agree that the provisions of this Agreement may
not be modified by any subsequent agreement unless the modifying agreement is:
(i) in writing; (ii) specifically references this Agreement; (iii) signed by
Executive; and (iv) signed and approved by an authorized officer of the Company.

(c) Integration. The Parties acknowledge and agree that this Agreement
constitutes the entire agreement between the Parties; that the Parties have
executed this Agreement based upon the terms set forth herein; that the Parties
have not relied on any prior agreement or representation, whether oral or
written, which is not set forth in this Agreement; that no prior agreement,
whether oral or written, shall have any effect on the terms and provisions of
this Agreement; and that, except to the extent that they are specifically
incorporated into or continued in effect under this Agreement, all prior
agreements, whether oral or written, are expressly superseded and/or revoked by
this Agreement.

(d) Severability and Waiver. The Parties acknowledge and agree that each
provision of this Agreement shall be enforceable independently of every other
provision. Furthermore, in the event that any provision is deemed to be
unenforceable for any reason, the remaining provisions shall remain effective,
binding and enforceable. The Parties further acknowledge and agree that the
failure of any party to enforce any provision of this Agreement shall not
constitute a waiver of that provision, or of any other provision of this
Agreement.

(e) Effective Date. This Agreement will not become effective until the eighth
(8th) day after Executive executes this Agreement (the “Effective Date”).

(f) Fees and Costs. The Parties will each bear their own attorney’s fees and
costs in connection with drafting and negotiation of this Agreement. In the
event that any Party to this Agreement initiates legal action in any court or
adjudicative body to enforce any provision of this Agreement, or initiates legal
action based upon the breach of any provision of this Agreement by any other
Party, the prevailing Party in any such legal proceeding shall recover, in
addition to any legal or equitable relief otherwise available under applicable
law, reasonable costs and expenses (including attorneys’ fees) incurred in
connection with the prosecution or defense of any such legal action.

(g) Governing Law: Except to the extent governed by federal law, this Agreement
shall be governed by the statutes and common law of the State of New York,
exclusive of any rules pertaining to conflicts of laws. The Parties agree that
any litigation pertaining to the interpretation, application or enforcement of
any provision of this Agreement must be filed in a federal or state court of
competent jurisdiction in the State of New York.

 

Initialed:

Employee A.C.

 

9



--------------------------------------------------------------------------------

(h) Successors and Assigns: This Agreement will be binding on Executive, his
heirs, administrators, representatives, executors, successors, and assigns, and
will inure to the benefit of all Released Parties and their respective heirs,
administrators, representatives, executors, successors and assigns.

(i) Interpretation: This Agreement shall be construed as a whole according to
its fair meaning. It shall not be construed strictly for or against Executive or
any Released Party. Unless the context indicates otherwise, the term “or” shall
be deemed to include the term “and” and the singular or plural number shall be
deemed to include the other. Captions are intended solely for convenience of
reference and shall not be used in the interpretation of this Agreement.

 

PLEASE READ THIS AGREEMENT CAREFULLY AND CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING: THIS AGREEMENT INCLUDES A RELEASE OF BOTH KNOWN AND UNKNOWN CLAIMS. IF
YOU WISH, YOU SHOULD CONSULT AN ATTORNEY.

 

  Executed at Guilin, China, this 22ND day of May, 2013.       EXECUTIVE      

/s/ Andrew Church

    Executed at Columbus Ohio,                , this 23 day of May, 2013.      
EVERYWARE GLOBAL, INC.       By:  

/s/ Kerri Cardenas Love

      Its:  

SVP. GC and Secretary

 

 

 

 

 

Initialed:

Employee A.C.

 

10